(Slip Opinion)              OCTOBER TERM, 2015                                       1

                                       Syllabus

         NOTE: Where it is feasible, a syllabus (headnote) will be released, as is
       being done in connection with this case, at the time the opinion is issued.
       The syllabus constitutes no part of the opinion of the Court but has been
       prepared by the Reporter of Decisions for the convenience of the reader.
       See United States v. Detroit Timber & Lumber Co., 200 U.S. 321, 337.


SUPREME COURT OF THE UNITED STATES

                                       Syllabus

       WITTMAN ET AL. v. PERSONHUBALLAH ET AL.

 ON APPEAL FROM THE UNITED STATES DISTRICT COURT FOR
           THE EASTERN DISTRICT OF VIRGINIA

     No. 14–1504. Argued March 21, 2016—Decided May 23, 2016
Appellee voters from Virginia’s Congressional District 3 filed suit chal-
 lenging the Commonwealth’s 2013 congressional redistricting plan on
 the ground that the legislature’s redrawing of their district was an
 unconstitutional racial gerrymander. Appellant Members of Con-
 gress from Virginia, including, as relevant here, Representatives
 Randy Forbes, Robert Wittman, and David Brat, intervened to help
 defend the Commonwealth’s plan. The District Court struck down
 the plan, and the intervenors appealed to this Court, which vacated
 the judgment below and remanded the case in light of one of the
 Court’s recent decisions. Again, the District Court held that the re-
 districting plan was unconstitutional, and again, the intervenors ap-
 pealed. This time, the Court directed the parties to address whether
 appellants lack standing, since none reside in or represent Congres-
 sional District 3.
Held: Appellants lack standing to pursue this appeal. Pp. 3–6.
    (a) A party invoking a federal court’s jurisdiction can establish Ar-
 ticle III standing only by showing that he has suffered an “injury in
 fact,” that the injury is “fairly traceable” to the challenged conduct,
 and that the injury is likely to be “redressed” by a favorable decision.
 Lujan v. Defenders of Wildlife, 504 U.S. 555, 560–561. The need to
 satisfy these requirements persists throughout the life of the suit.
 Arizonans for Official English v. Arizona, 520 U.S. 43, 67. Pp. 3–4.
    (b) In light of the District Court’s decision striking down the redis-
 tricting plan, Representative Forbes, the Republican incumbent in
 District 4, decided to run in District 2. Originally, Representative
 Forbes argued that he would abandon his campaign in District 2 and
 run in District 4 if this Court ruled in his favor. Now, however, he
 has informed the Court that he will continue to seek election in Dis-
2                  WITTMAN v. PERSONHUBALLAH

                                 Syllabus

    trict 2 regardless of this appeal’s outcome. Given this change, this
    Court does not see how any injury that Forbes might have suffered is
    “likely to be redressed by a favorable judicial decision.” Hol-
    lingsworth v. Perry, 570 U. S. ___, ___. Regardless of whether Forbes
    had standing at the time he first intervened, he does not have stand-
    ing now.
       Representatives Wittman and Brat, the incumbents in Congres-
    sional Districts 1 and 7, respectively, have not identified any record
    evidence to support their allegation that the redistricting plan has
    harmed their prospects of reelection. The allegation of an injury,
    without more, is not sufficient to satisfy Article III. See Lujan, su-
    pra, at 561. Given the complete lack of evidence of any injury in this
    case, the Court need not decide when, or whether, evidence of the
    kind of injury the Representatives allege would prove sufficient for
    Article III purposes. Pp. 4–6.
Appeal dismissed.

    BREYER, J., delivered the opinion for a unanimous Court.
                        Cite as: 578 U. S. ____ (2016)                              1

                             Opinion of the Court

     NOTICE: This opinion is subject to formal revision before publication in the
     preliminary print of the United States Reports. Readers are requested to
     notify the Reporter of Decisions, Supreme Court of the United States, Wash-
     ington, D. C. 20543, of any typographical or other formal errors, in order
     that corrections may be made before the preliminary print goes to press.


SUPREME COURT OF THE UNITED STATES
                                   _________________

                                   No. 14–1504
                                   _________________


    ROBERT J. WITTMAN, ET AL., APPELLANTS v.

       GLORIA PERSONHUBALLAH, ET AL. 

  ON APPEAL FROM THE UNITED STATES DISTRICT COURT

        FOR THE EASTERN DISTRICT OF VIRGINIA

                                 [May 23, 2016] 


   JUSTICE BREYER delivered the opinion of the Court.
   Ten Members of Congress from Virginia, intervenors in
the District Court below, have appealed a judgment from a
three-judge panel striking down a congressional redis-
tricting plan applicable to the November 2016 election.
We conclude that the intervenors now lack standing to
pursue the appeal. And we consequently order the appeal
dismissed.
                               I
   This lawsuit began in October 2013, after the then-
Governor of Virginia signed into law a new congressional
redistricting plan (which we shall call the “Enacted Plan”)
designed to reflect the results of the 2010 census. Three
voters from Congressional District 3 brought this lawsuit
against the Commonwealth. They challenged the Enacted
Plan on the ground that its redrawing of their district’s
lines was an unconstitutional racial gerrymander. The
Members of Congress now before us intervened to help
defend the Enacted Plan.
   After a bench trial, a divided three-judge District Court
agreed with the voters. It concluded that the Common-
2             WITTMAN v. PERSONHUBALLAH

                     Opinion of the Court

wealth had used race as the predominant basis for modify-
ing the boundaries of District 3. Page v. Virginia State
Bd. of Elections, 58 F. Supp. 3d 533, 550 (ED Va. 2014).
And it found that the Commonwealth’s use of race, when
scrutinized strictly, was not narrowly tailored to serve a
compelling governmental interest. Id., at 553.
   The Commonwealth of Virginia did not appeal. Instead,
the intervenor Members of Congress appealed the District
Court’s judgment to this Court. See 28 U.S. C. §1253
(granting the right to directly appeal certain three-judge
district court orders to the Supreme Court). Having just
decided a racial gerrymandering case, Alabama Legisla-
tive Black Caucus v. Alabama, 575 U. S. ___ (2015), we
vacated the District Court’s judgment and remanded for
reconsideration in light of that recent decision. Cantor v.
Personhuballah, 575 U. S. ___ (2015).
   On remand the District Court again decided that Dis-
trict 3, as modified by the Enacted Plan, was an unconsti-
tutional racial gerrymander. Page v. Virginia State Bd. of
Elections, 2015 WL 3604029, *19 (ED Va., June 5, 2015).
The court’s order set forth a deadline of September 1,
2015, for the Virginia Legislature to adopt a new redis-
tricting plan.
   Again, the Commonwealth of Virginia decided not to
appeal. And again, the intervenor Members of Congress
appealed to this Court. On September 28, 2015, we asked
the parties to file supplemental briefs addressing whether
the intervenors had standing to appeal the District Court’s
decision. 576 U. S. ___. As relevant here, the intervenors
argued in their supplemental brief that they had standing
because the District Court’s order, if allowed to stand,
would necessarily result in a redrawing of their districts
that would harm some of the intervenors’ reelection pro-
spects. On November 13, 2015, we issued an order ex-
plaining that the Court was “postpon[ing]” “consideration
of the question of jurisdiction” until “the hearing of the
                 Cite as: 578 U. S. ____ (2016)           3

                     Opinion of the Court

case on the merits.” In addition, our order instructed the
parties to dedicate a portion of their briefs and their oral
argument time to the issue of standing—specifically,
“[w]hether [the intervenors] lack standing because none
reside in or represent the only congressional district whose
constitutionality is at issue in this case.” 577 U. S. ___.
  In the meantime, the Virginia Legislature failed to meet
the September 1 deadline imposed by the District Court.
The District Court thus appointed a Special Master to
develop a new districting plan. The Special Master did so,
and on January 7, 2016, the District Court approved that
plan (which we shall call the “Remedial Plan”). The inter-
venor Members of Congress asked this Court to stay im-
plementation of the Remedial Plan pending resolution of
their direct appeal to this Court. We declined to do so.
577 U. S. ___ (2016). On March 21, we heard oral argu-
ment. That argument focused both on (1) the merits of
intervenors’ claims denying any racial gerrymander and
(2) the question of standing. In respect to standing, the
Court focused on whether the District Court’s approval of
the Remedial Plan on January 7 supported, or under-
mined, the intervenors’ standing argument that, in the
absence of the original Enacted Plan, they would suffer
harm. Tr. of Oral Arg. 9–23.
                             II
  As our request for supplemental briefing, our order
postponing consideration of jurisdiction, and our questions
at oral argument suggested, we cannot decide the merits
of this case unless the intervenor Members of Congress
challenging the District Court’s racial-gerrymandering
decision have standing. We conclude that the intervenors
now lack standing. We must therefore dismiss the appeal
for lack of jurisdiction.
  Article III of the Constitution grants the federal courts
the power to decide legal questions only in the presence of
4             WITTMAN v. PERSONHUBALLAH

                     Opinion of the Court

an actual “Cas[e]” or “Controvers[y].” This restriction
requires a party invoking a federal court’s jurisdiction to
demonstrate standing. Arizonans for Official English v.
Arizona, 520 U.S. 43, 64 (1997). A party has standing
only if he shows that he has suffered an “injury in fact,”
that the injury is “fairly traceable” to the conduct being
challenged, and that the injury will likely be “redressed”
by a favorable decision. Lujan v. Defenders of Wildlife,
504 U.S. 555, 560–561 (1992) (internal quotation marks
and ellipsis omitted). The need to satisfy these three
requirements persists throughout the life of the lawsuit.
Arizonans for Official English, 520 U.S., at 67.
   The relevant parties here are the intervenor Members of
Congress. Since the Commonwealth of Virginia has not
pursued an appeal, only the intervenors currently attack
the District Court’s decision striking down the Enacted
Plan. And an “intervenor cannot step into the shoes of the
original party” (here, the Commonwealth) “unless the
intervenor independently ‘fulfills the requirements of
Article III.’ ” Id., at 65 (quoting Diamond v. Charles, 476
U.S. 54, 68 (1986)).
   Although 10 current and former Members of Congress
are technically intervenors, only 3 of the 10 now claim
before this Court that they have standing. Those three
Members are Representative Randy Forbes, Representa-
tive Robert Wittman, and Representative David Brat.
   Representative Forbes, the Republican incumbent in
Congressional District 4, told us in his brief that, unless
the Enacted Plan is upheld, District 4 will be “completely
transform[ed] from a 48% Democratic district into a safe
60% Democratic district.” Brief for Appellants 58. Accord-
ing to Forbes, the threat of that kind of transformation
compelled him to run in a different district, namely, Con-
gressional District 2.
   At oral argument, Forbes’ counsel told the Court that, if
the Enacted Plan were reinstated, Representative Forbes
                 Cite as: 578 U. S. ____ (2016)            5

                     Opinion of the Court

would abandon his election effort in Congressional District
2 and run in his old district, namely, Congressional Dis-
trict 4. Tr. of Oral Arg. 10. Soon after oral argument,
however, the Court received a letter from counsel stating
that Representative Forbes would “continue to seek elec-
tion in District 2 regardless of whether the Enacted Plan
is reinstated.” Letter from Counsel for Appellants to Scott
S. Harris, Clerk of Court (Mar. 25, 2016), p. 2. Given this
letter, we do not see how any injury that Forbes might
have suffered “is likely to be redressed by a favorable
judicial decision.” Hollingsworth v. Perry, 570 U. S. ___,
___–___ (2013) (slip op., at 5–6). Consequently, we need
not decide whether, at the time he first intervened, Repre-
sentative Forbes possessed standing. Regardless, he does
not possess standing now. See Arizonans for Official
English, supra, at 65; Lewis v. Continental Bank Corp.,
494 U.S. 472, 477–478 (1990).
   Representative Wittman and Representative Brat are
Republicans representing Congressional District 1 and
Congressional District 7, respectively. In their opening
brief they argue that they have standing to challenge the
District Court’s order because, unless the Enacted Plan is
reinstated, “a portion of the[ir] ‘base electorate’ ” will
necessarily be replaced with “unfavorable Democratic
voters,” thereby reducing the likelihood of the Representa-
tives’ reelection. Brief for Appellants 58; see also Applica-
tion for Stay of Remedial Plan Pending Resolution of
Direct Appeal of Liability Judgment 25. Even assuming,
without deciding, that this kind of injury is legally cog-
nizable, Representatives Wittman and Brat have not
identified record evidence establishing their alleged harm.
   We have made clear that the “party invoking federal
jurisdiction bears the burden of establishing” that he has
suffered an injury by submitting “affidavit[s] or other
evidence.” Lujan, 504 U.S., at 561. When challenged by a
court (or by an opposing party) concerned about standing,
6              WITTMAN v. PERSONHUBALLAH

                     Opinion of the Court

the party invoking the court’s jurisdiction cannot simply
allege a nonobvious harm, without more. Ibid. Here,
there is no “more.” Representatives Wittman and Brat
claim that unless the Enacted Plan is reinstated, their
districts will be flooded with Democratic voters and their
chances of reelection will accordingly be reduced. But we
have examined the briefs, looking for any evidence that an
alternative to the Enacted Plan (including the Remedial
Plan) will reduce the relevant intervenors’ chances of
reelection, and have found none. The briefs focus on Con-
gressional District 3 and Congressional District 4, districts
with which Representatives Wittman and Brat are not
associated.
  We need go no further. Given the lack of evidence that
any of the three Representatives has standing, we need
not decide when, or whether, evidence of the kind of injury
they allege would prove sufficient for purposes of Article
III’s requirements. In light of the letter we have received
about Representative Forbes, and the absence of any
evidence in the briefs supporting any harm to the other
two Representatives, we conclude that none of the inter-
venors has standing to bring an appeal in this case. We
consequently lack jurisdiction and therefore dismiss this
appeal.
                                            It is so ordered.